Order entered October 3, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00932-CV

                                  SANDRA HALE, Appellant

                                                V.

    RISING S COMPANY LLC, GARY LYNCH, 28.3 AND CLYDE WAYNE SCOTT,
                               Appellees

                       On Appeal from the County Court at Law No. 1
                                 Kaufman County, Texas
                            Trial Court Cause No. 100179-CC

                                            ORDER
       Appellant appeals from the trial court’s August 6, 2019 order denying her motion to

dismiss pursuant to the Texas Citizens Participation Act (TCPA). See TEX. CIV. PRAC. & REM.

CODE ANN. § 27.003. The statute requires that a defendant obtain a hearing on the motion within

certain clearly defined periods. See id. § 27.004.

       It is unclear from the record before this Court whether the trial court conducted a hearing

on appellant’s TCPA motion. Accordingly, we ORDER the trial court to file, within TWENTY

DAYS of the date of this order, written findings of fact as to: (1) whether it conducted a hearing

on appellant’s TCPA motion; and, if so (2) the date of that hearing and whether the hearing was

recorded.
        We ORDER Rhonda Hughey, Kaufman County District Clerk, to file, within

TWENTY-FIVE DAYS of the date of this order, a supplemental clerk’s record containing the

trial court’s written findings of fact.

        Before the Court is appellant’s September 23, 2019 motion to amend her brief regarding

this Court’s jurisdiction over the appeal. We GRANT the motion to the extent that the Court

will consider the motion when determining its jurisdiction over this appeal.

        We DIRECT the Clerk of this Court to send a copy of this order to the Honorable Tracy

Gray, Presiding Judge of County Court at Law No.1; Ms. Hughey; and all parties.




                                                     /s/    BILL WHITEHILL
                                                            JUSTICE